IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20629
                        Conference Calendar



CARLOS CRIOLLO,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, Director, Texas
Department of Criminal Justice,
Institutional Division; ALFREDO CERDA;
HOMER D. BURLSON,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-474
                       --------------------
                           June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Carlos Criollo, Texas prisoner #412608, appeals the

dismissal of his civil rights lawsuit as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i).   His motion to supplement his brief is

GRANTED.   His motion for appointment of counsel is DENIED.     See

Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     Criollo argues only that the defendants denied him his right

of access to the courts.   Accordingly, Criollo has abandoned all


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20629
                                -2-

other issues.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).   In addition, Criollo does not address the district

court’s holding that his access claim was defective because he

had suffered no actionable injury.   Criollo has therefore

abandoned any argument that the district court erred in

dismissing the claim.   See id.

     This appeal is without arguable merit and, thus, frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   5th Cir.

R. 42.2.

     We caution Criollo that both the district court’s and this

court’s dismissals count as “strikes” for purposes of 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).   Once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     MOTION TO SUPPLEMENT GRANTED; MOTION FOR APPOINTMENT OF

COUNSEL DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.